ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 03-041, concluding that BRIAN D. SPECTOR of FLORHAM PARK, who was admitted to the bar of this State in 1982, should be reprimanded for violating RPC 1.15(b)(failure to promptly notify a client or third person of the receipt of funds in which the client or third person has an interest and failure to deliver funds that the client or third person is entitled to receive), RPC 1.15(c)(failure to safeguard funds in which an attorney and a third person claim interest) and RPC 8.4(e)(eonduct involving dishonesty, fraud, deceit or misrepresentation), and good cause appearing;
It is ORDERED that BRIAN D. SPECTOR is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.